IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


RICHARD COLUCCIO,                         : No. 180 MAL 2016
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
MICHAEL KARP, AND JAMES                   :
D'ANGELO, JR., AND D'ANGELO               :
INVESTMENT GROUP, LLC,                    :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

      AND NOW, this 19th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.